                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

WEST LUMBERTON BAPTIST CHURCH,        )
CURRIE CHAIN SAW, INC., C.J.M.        )
VENTURES, INC., WILLIAM LOCKLEAR,     )
D/B/A STRICKLAND’S BARBERSHOP, TBL    )
ENVIRONMENTAL LABORATORY, INC.,       )
SAMMY’S AUTO SALES, INC., LINDA       )
SAMPSON, and ERIC CHAVIS, individually)
and on behalf of all others similarly situated,
                                      )
                                      )
                      Plaintiffs,     )                      No. 7:18-cv-00178
                                      )
       vs.                            )
                                      )
CSX CORPORATION; CSX TRANSPORTATION, )
INC.; CSX INTERMODAL TERMINALS, INC., )
                                      )
                      Defendants.     )


                                APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: West Lumberton Baptist Church, Currie Chain Saw, Inc., C.J.M. Ventures, Inc.,

William Locklear, d/b/a Strickland’s Barbershop, TBL Environmental Laboratory, Inc.,

Sammy’s Auto Sales, Inc., Linda Sampson, and Eric Chavis, individually and on behalf of all

others similarly situated.
October 5, 2018.       Respectfully submitted,

                       /s/ Theodore J. Leopold
                       Theodore J. Leopold
                       COHEN MILSTEIN SELLERS
                         & TOLL PLLC
                       2925 PGA Boulevard, Suite 220
                       Palm Beach Gardens, FL 33410
                       Telephone: (561) 515-1400
                       Facsimile: (561) 515-1401
                       tleopold@cohenmilstein.com

                       Martha Geer
                       N.C. Bar No. 13972
                       COHEN MILSTEIN SELLERS &
                         TOLL PLLC
                       150 Fayetteville Street, Suite 980
                       Raleigh, NC 27601
                       Telephone: (919) 890-0560
                       Facsimile: (919) 890-0567
                       Email: mgeer@cohenmilstein.com

                       Counsel for all Plaintiffs




                   2
